Exhibit 10.54

 











FOURTH AMENDING AGREEMENT

 


BETWEEN:

 

ACCELERIZE INC.

 

- AND -


BEEDIE INVESTMENTS LIMITED

 


dated as of JANUARY 23, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

FOURTH AMENDING AGREEMENT

 

 

This Fourth Amending Agreement is made effective as of the 23nd day of January,
2019 between:

 

 

 

ACCELERIZE INC.
as Borrower

(the "Borrower")

 

and

 

BEEDIE INVESTMENTS LIMITED
as Lender

(the "Lender")

 

 

 

WHEREAS the Borrower and the Lender have entered into a credit agreement dated
as of January 25, 2018 (the “Original Credit Agreement”), as amended by a first
amending agreement (the “First Amending Agreement”) dated as of May 31, 2018, a
second amending agreement (the “Second Amending Agreement”) dated as of June 13,
2018 and a third amending agreement (the “Third Amending Agreement”) dated as of
August 31, 2018 (collectively, the "Credit Agreement");

 

AND WHEREAS the parties have agreed to enter into this fourth amending agreement
(the "Fourth Amending Agreement") to amend the Credit Agreement as provided for
herein (the Credit Agreement as amended by this Fourth Amending Agreement is
referred to as the "Amended Credit Agreement");

 

NOW THEREFORE in consideration of the payment of the sum of one dollar ($1.00)
by each of the parties hereto to the others and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree with each other as follows:

 

1.

Amendments to Credit Agreement

 

1.1

The Credit Agreement is hereby amended as of the date that the conditions
precedent in Section 3 herein have been satisfied or waived by the Lenders (the
"Effective Date") as follows:

 

 

(a)

The following is added to the definitions in Section 1.1 of the Credit
Agreement:

 

“‘Monthly MRR’ means in respect of each calendar month, with such month’s amount
calculated at the end of such month, the sum of Software Services Revenue
derived from Eligible End Users in such month minus (i) any Software Services
Revenue derived from an Eligible End User that has not paid any invoice within
sixty (60) days of its invoice due date.”

 

 

(b)

The following is added to the definitions in Section 1.1 of the Credit
Agreement:

 

“‘Fourth Amending Agreement Amendment Fee’ means the non-refundable amendment
fee in the amount of US $50,000, earned by the Lender as at the date of the
Fourth Amending Agreement.”

 

 

--------------------------------------------------------------------------------

- 2 -

 

 

(c)

Section 4.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Subject to Section 4.2 and 4.3, from and including the Closing Date the
outstanding principal amount of the Credit Facility shall bear interest, both
before and after maturity, default and judgment on any unpaid amount thereof
until all such Obligations have been satisfied in full, at a rate of 12% per
annum calculated and payable monthly in arrears on each Interest Payment Date
after the Advance under the Credit Facility; provided, however, that the
obligation of the Borrower to make cash payment of the interest payment due on
January 31, 2019 in the amount of US $62,379 shall be deferred and instead, with
effect as and from January 31, 2019, added to the principal amount of the
Obligations and paid on the Maturity Date.”

 

 

(d)

Section 4.2 (Low Margin Rate) is deleted in its entirety.

 

 

(e)

The first paragraph of Section 4.4 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

 

“The Borrower shall pay to the Lender the outstanding balance of the First
Tranche Commitment Fee by way of deduction from the Advance of the First
Tranche. The Borrower (i) shall pay to the Lender US $75,000 of the Second
Tranche Commitment Fee on or before the Second Tranche is advanced, and (ii)
shall pay to the Lender the US $200,000 of the Second Tranche Commitment Fee
that remains to be paid on or before the Maturity Date; provided, however, that
the obligation of the Borrower to pay the amount set out in clause (ii) shall be
waived by the Lender if the Borrower prepays the Obligations in full on or prior
to the date which is six (6) months following the date on which the Second
Tranche is advanced. The Borrower shall pay to the Lender the Fourth Amending
Agreement Amendment Fee on or before the Maturity Date.”

 

 

(f)

The second paragraph of Section 4.4 of the Credit Agreement is amended by
deleting “Total Debt to MRR covenant” and “Section 8.4(b)” in the definition of
“Available” and replacing them respectively with “Secured Debt to MRR covenant”
and “Section 8.4(f)”.

 

 

(g)

The following is added as Section 8.1(v) of the Credit Agreement:

 

 

“(v)

Financial Consultant. Within two (2) weeks of the date of this Agreement, the
Borrower shall retain a financial consultant acceptable to the Lender. Such
executive shall not be actually or constructively dismissed or replaced without
the prior written consent of the Lender. Notwithstanding Section 9.1(c) of the
Amended Credit Agreement, the cure period provided therein shall not apply to
this Section 8.1(v).

 

 

(h)

Section 8.2(h) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

 

“(h)

on the first Business Day of each week, commencing on January 25, 2019, an
updated detailed 13-week cash flow forecast illustrating the expected cash
inflows and outflows of the Borrower. Each 13-week cash flow forecast shall be
in form and substance satisfactory to the Lender (and such acceptance shall be
evidenced by e-mail communication by the Lender). An Event of Default shall
occur if either the Borrower fails to deliver any 13-week cash flow forecast in
accordance with this Section 8.2(h) or the Lender, acting reasonably, fails to
approve any such 13-week cash flow forecast delivered by the Borrower.
Notwithstanding Section 9.1(c) of the Amended Credit Agreement, the cure period
provided therein shall not apply to this Section 8.2(h).”

 

 

--------------------------------------------------------------------------------

- 3 -

 

 

(i)

The following is added as Section 8.2(i) of the Credit Agreement:

 

 

“(i)

Minimum Monthly MRR. Within ten (10) days of the end of each calendar month, a
calculation of Monthly MRR for such month. Notwithstanding Section 9.1(c) of the
Amended Credit Agreement, the cure period provided therein shall not apply to
this Section 8.2(i).

 

 

(j)

Section 8.4(a) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following effective as of November 1, 2018:

 

 

“(a)

Minimum Adjusted EBITDA. Not suffer or permit its Adjusted EBITDA for any
calendar month, with each such month’s Adjusted EBITDA to be calculated as of
the last day of such month, to exceed the amounts set forth below for such
periods (numbers in parentheses are negative):

 

Period

Minimum Adjusted EBITDA

 

November 1, 2017 to December 31, 2017

($150,000)

January 1, 2018 through April 30, 2018

($175,000)

May 1, 2018 through June 30, 2018

($350,000)

July 1, 2018 through July 31, 2018

($300,000)

August 1, 2018 through August 31, 2018

($200,000)

September 1, 2018 through September 30, 2018

($400,000)

October 1, 2018 through December 31, 2018

($300,000)

November 1, 2018 through November 30, 2018

($390,000)

December 1, 2018 to December 31, 2018

($460,000)

January 1, 2019 through January 31, 2019

($300,000)

February 1, 2019 through February 28, 2019

($100,000)

March 1, 2019 through March 31, 2019

$0

April 1, 2019 through April 30, 2019

$50,000

May 1, 2019 through May 31, 2019

$100,000

June 1, 2019 and at all times thereafter

$150,000

 

 

--------------------------------------------------------------------------------

- 4 -

 

For purposes of determining Minimum Adjusted EBITDA for the period from January
1, 2018 through June 30, 2018, one-time legal, consulting, and out of pocket
expenses relating to the Original Credit Agreement, the First Amending Agreement
and the Second Amending Agreement and the concurrent amendments to the SaaS
Credit Agreement will be excluded from the calculation of Adjusted EBITDA. For
the purposes of determining Minimum Adjusted EBITDA for the period from July 1,
2018 through February 28, 2019, one-time legal, consulting and out of pocket
expenses relating to the Third Amending Agreement and this Agreement, the
concurrent amendments to the SaaS Credit Agreement and the entry into the Gemini
APA, in each case as and when incurred, along with bad debt expense from July 1,
2018 through October 31, 2018, will be excluded from the calculation of Adjusted
EBITDA. For purposes of determining Minimum Adjusted EBITDA for the period from
November 1, 2018 through April 30, 2019, deferred salaries and executive
compensation will be excluded from the calculation of Adjusted EBITDA until
calculation of Adjusted EBITDA in the period in which it is actually paid.”

 

 

(k)

Section 8.4(c) is deleted in its entirety and replaced with the following
effective as of December 1, 2018:

 

 

“(c)

Minimum Liquidity. Beginning on March 1, 2019, and at all times thereafter,
Borrower shall not suffer or permit its cash balance as set forth on its
month-end balance sheet under the line item “Cash” to be less than $600,000,
tested as of the last day of each calendar month.”

 

 

(l)

Section 8.4(d) (Total Debt to MRR) is deleted in its entirety.

 

 

(m)

Section 8.4(e) (Minimum Gross Margins) is deleted in its entirety.

 

 

(n)

Section 8.4(f) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

 

“(f)

Secured Debt to MRR. Maintain Secured Debt to MRR calculated on a consolidated
basis for the Loan Parties of not more than:

 

(i)     6.50:1.00 from June 1, 2018 to August 31, 2018;

 

(ii)     7.00:1.00 from September 1, 2018 to February 28, 2019;

 

(iii)     6.50:1.00 from March 1, 2019 to March 31, 2019;

 

(iv)     6.00:1.00 from April 1, 2019 to June 30, 2019; and

 

(v)     5.50:1.00 from July 1, 2019 and for each calendar month thereafter;”.

 

 

(o)

The following is added as Section 8.4(i) of the Credit Agreement:

 

 

“(i)

Minimum Monthly MRR. Maintain minimum Monthly MRR calculated on a consolidated
basis for the Loan Parties of at least US $1,550,000.”

 

 

--------------------------------------------------------------------------------

- 5 -

 

 

(p)

Section 9.1(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

 

“(b)

Negative and Financial Covenants. Default under any of the negative covenants,
financial covenants or other covenants set forth in Sections 8.3, 8.4 and 8.5
hereof and, with respect only to a Default under a negative covenant set forth
in Section 8.3 hereof or another covenant set forth in Section 8.5 hereof, if
the matter is capable of being remedied the same shall be continued unremedied
for more than ten (10) days after the earlier of a Senior Officer of the
Borrower having actual knowledge of such default, or the Borrower receiving
written notice from the Lender of such default.”

 

2.

Certification

 

2.1

The Borrower confirms to and agrees with the Lender that:

 

 

(a)

each of the representations and warranties made in the Amended Credit Agreement
is true and correct (except for any qualifications to representations and
warranties disclosed to the Lender and consented to in writing by the Lender in
its sole discretion), and provided however that those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date);

 

 

(b)

a payment of interest is due and payable to Lender on January 31, 2019, and that
the amount of interest owed on such date is US $62,379; and

 

 

(c)

no Default or Event of Default under the Amended Credit Agreement has occurred
which is continuing.

 

3.

Conditions Precedent

 

3.1

This Fourth Amending Agreement shall become effective at such time as:

 

 

(a)

the Lender shall have received this Fourth Amending Agreement, duly executed and
delivered by the Borrower;

 

 

(b)

the Borrower shall in respect of the preparation, execution and delivery of this
Fourth Amending Agreement have paid all fees, costs and expenses of the kind
referred to in Section 10.11 of the Credit Agreement;

 

 

(c)

no event or circumstance shall have occurred that in the opinion of the Lender
would reasonably be expected to have a Material Adverse Effect;

 

 

(d)

no Default or Event of Default shall have occurred and be continuing;

 

 

(e)

an amendment to the SaaS Credit Agreement in form and substance acceptable to
the Lender shall have been executed and delivered by SaaS and the Borrower and a
copy thereof provided to the Lender; and

 

 

(f)

receipt of all regulatory, securities and/or third party consents and/or
approvals in respect of this Fourth Amending Agreement, in form, and on terms,
satisfactory to the Lender.

 

3.2

The terms and conditions of this Section 3 are inserted for the sole benefit of
the Lender and may be waived by the Lender in whole or in part without terms and
conditions.

 

4.

Miscellaneous

 

4.1

All capitalized terms used but not otherwise defined herein shall have the
meanings respectively ascribed thereto in the Amended Credit Agreement.

 

 

--------------------------------------------------------------------------------

- 6 -

 

4.2

The Credit Agreement and all covenants, terms and provisions thereof, as amended
by this Fourth Amending Agreement, shall be and continue to be in full force and
effect and is hereby ratified and confirmed.

 

4.3

This Fourth Amending Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
such counterparts together shall constitute one and the same Fourth Amending
Agreement. For the purposes of this Section, the delivery of a facsimile copy or
pdf emailed copy of an executed counterpart of this Fourth Amending Agreement
shall be deemed to be valid execution and delivery of this Fourth Amending
Agreement, but the party delivering a facsimile copy or pdf emailed copy shall
deliver an original copy of this Fourth Amending Agreement as soon as possible
after delivering the facsimile copy or pdf emailed copy.

 

4.4

This Fourth Amending Agreement shall be governed by and construed in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable in British Columbia. Each party to this Fourth Amending Agreement
hereby irrevocably and unconditionally attorns to the non-exclusive jurisdiction
of the courts of British Columbia and California and all courts competent to
hear appeals therefrom.

 

4.5

This Fourth Amending Agreement shall enure to the benefit of and be binding upon
the Borrower and the Lender and their respective successors and assigns.

 

 

 

[SIGNATURE PAGES TO FOLLOW]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have executed this Fourth Amending
Agreement as of the day and year first written above.

 

ACCELERIZE INC., as Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Ross

 

 

 

Name:  Brian Ross

 

 

 

Title:     CEO

 

 

 

 

 

BEEDIE INVESTMENTS LIMITED, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Ryan Beedie

 

 

 

Name:  Ryan Beedie

 

 

 

Title:    President

 

 

 

 

--------------------------------------------------------------------------------

A-1

 

CONSENT AND AGREEMENT OF GUARANTOR

 

The undersigned unlimited guarantor of the Obligations of the Borrower to the
Lender does hereby consent and agree to the Borrower entering into this Fourth
Amending Agreement.

 

Dated as of January 23, 2019.

 

 

 

CAKE MARKETING UK LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Ross

 

 

 

Name:  Brian Ross

 

 

 

Title:     CEO

 

 

 